Citation Nr: 0508102	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  97-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of cold injury of the feet, for the 
period from November 25, 1996, through January 11, 1998.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of cold injury of the left foot, from 
January 12, 1998. 

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of cold injury of the right foot, from 
January 12, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision that denied an 
increased disability rating for residuals of cold injury of 
the feet.  The veteran filed a notice of disagreement (NOD) 
in June 1997, and the RO issued a statement of the case (SOC) 
in August 1997.  The veteran filed a substantive appeal in 
September 1997.

In January 1999, the RO issued a supplemental SOC (SSOC), 
assigning a separate 10 percent disability rating for 
residuals of cold injury of each foot, in accordance with the 
revised criteria for evaluating such disabilities, effective 
January 12, 1998.  In June 2003, the RO issued a SSOC, 
reflecting the RO's denial of a rating in excess of 10 
percent for each foot.
 
In February 2004, the veteran testified during a hearing 
before the undersigned in Washington, DC; a transcript of 
that hearing is of record.  During the hearing, the veteran 
waived initial consideration by the RO of additional evidence 
submitted directly to the Board, permitting the Board to 
consider such evidence in the first instance.  Also in 
February 2004, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).

In a March 2004 decision, the Board denied a disability 
rating in excess of 10 percent for residuals of cold injury 
of the feet during the period prior to January 12, 1998, but 
granted separate ratings of 30 percent, each, for residuals 
of cold injury of the left foot and the right foot, effective 
January 12, 1998 (the date of a regulatory change).

The veteran appealed the March 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2004 motion to the Court, counsel for the 
appellee (VA) requested that the March 2004 Board decision be 
vacated in part, and remanded for the Board to address 
whether certain symptomatology has an impact upon the 
veteran's claim for an increased disability rating under 
criteria in effect prior to January 12, 1998; to consider 
entitlement to a higher evaluation on an extra-schedular 
basis, under 38 C.F.R. § 3.321(b), for claims under each 
version of the rating criteria; and to ensure that the duties 
to notify and assist under the Veterans Claims Assistance Act 
of 2000 (VCAA) (discussed below) have been satisfied.  In 
October 2004, counsel for the appellant (veteran) responded 
that the veteran was unopposed to the motion.  In an October 
2004 order, the Court granted the appellee's motion, and 
returned the matters on appeal to the Board for further 
proceedings consistent with the September 2004 motion.  
Consistent with both the September 2004 motion, and the facts 
pertinent to this appeal, the Board has characterized the 
appeal as encompassing the three issues on the title page.  

In response to the Board's November 2004 correspondence, in 
December 2004, the veteran submitted additional evidence 
directly to the Board, consisting of recent VA treatment 
records.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2004).

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

Initially, the Board notes that the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that a remand of each of the claims for a 
higher rating on appeal is required to enable the RO to 
provide the veteran with the appropriate notice.  As 
indicated in the September 2004 motion, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to each of the issues currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).

As also indicated in the September 2004 motion, adjudication 
of each of the claims on appeal should take into 
consideration the question of whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2004) 
(prescribing procedures for assignment of an extra-schedular 
rating).  As the RO has not considered the provisions of this 
regulation, the Board finds that while the matter is in 
remand status, the RO should do so, in the first instance, to 
avoid any prejudice to the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002); and 38 C.F.R. § 3.159 (2004).  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  For the sake of 
efficiency, the RO's adjudication of the claims should 
include consideration of the additional evidence submitted 
directly to the Board in December 2004.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims on 
appeal for a disability rating in excess 
of 10 percent for residuals of cold 
injury of the feet, for the period from 
November 25, 1996, through January 11, 
1998; and for disability ratings in 
excess of 30 percent each for residuals 
of cold injury of the left foot and of 
the right foot, from January 12, 1998.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to each of the claims, and 
specific notice as to the type of 
evidence necessary to substantiate each 
claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records of evaluation of and/or 
treatment of the veteran for residuals of 
cold injury of each foot.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence (to include that submitted 
directly to the Board in December 2004) 
and all pertinent legal authority then in 
effect.  The RO's adjudication of each 
claim should include discussion of whether 
the criteria for invoking the procedures 
of 38 C.F.R. § 3.321, for assignment of 
any higher rating on a extra-schedular 
basis, are met.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of 38 C.F.R. 
§ 3.321(b)(1) and any additional legal 
authority considered, along with clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



